272 So. 2d 297 (1973)
In re Wayland Earl BRYANT and Ranald Williams
v.
STATE.
Ex parte Wayland Earl Bryant and Ronald Williams.
SC 218.
Supreme Court of Alabama.
January 11, 1973.
Ralph I. Knowles, Jr., Drake, Knowles & Still, University, for petitioners.
No brief for the State.
FAULKNER, Justice.
Petition of Wayland Earl Bryant and Ronald Williams for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Bryant and Williams v. State, 49 Ala.App., 272 So. 2d 286.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.